DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 01/19/2021.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-11, 13-15, 23, 27-28, 30-36 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite “the tissue mold having a longitudinal axis always parallel to and never intersecting with the longitudinal axis of the elongated shaft when the tissue mold moves from the open position to the closed position” (emphasis added by Examiner).  The claim also recites that “the tissue mold is pivotally coupled to the elongated shaft by a pivot pin”.  As specified in paragraph 2 of the Office Action dated 12/30/2016, prosecution is directed to the species embodied by Figs. 45-47B.  A review of the specification as filed finds discussion of this embodiment at pages 32-34 
Applicant has amended the claim to specify that the tissue mold has a longitudinal axis that is always parallel to and never intersecting with the longitudinal axis of the elongated shaft when the tissue mold moves from the open position to the closed position (emphasis added by Examiner).  However, this plainly contradicts the disclosure in the specification as published at [0147], which clearly states that the tissue shapers 352/354 are pivotally coupled to the elongate body 356 (emphasis added by Examiner).  Moreover, the specification states that the tissue shapers 352/354 are rotatable relative to one another about a longitudinal axis LA which is defined by the shape of the elongate body 356 (see [0146] of the published application, emphasis added by Examiner).  Thus, because the tissue shaper is pivotally mounted to the elongate shaft by a pivot pin, and is configured for rotation about said pivot pin, the tissue shaper cannot be said to be “always parallel” to the longitudinal axis when the tissue mold moves from the open position to the closed position because pivotal rotation of the tissue shaper will result in changes to the longitudinal axis of the tissue shaper relative to the longitudinal axis of the elongated shaft.  Therefore, in order to move the tissue mold to the closed position from the open position, and due to the fact that the tissue mold is pivotally coupled to the shaft, then movement to the closed position will result in the longitudinal axis of the tissue mold changing with respect to the longitudinal axis of the elongated shaft.  As a result, the longitudinal axis cannot be always parallel when one longitudinal axis is rotating relative to the other.  Accordingly, the claims contain new matter, because the specification does not provide support for the longitudinal axes always being parallel when the tissue mold moves from the open position to the closed position
The same rationale applies to dependent claims 2-3, 9-11, 13-15, 23, 27-28, 30-36 and 38.

Claims 1-3, 9-11, 13-15, 23, 27-28, 30-36 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the tissue mold having a longitudinal axis that is parallel to and doesn’t intersect a longitudinal axis of the elongated shaft when in the closed position, does not reasonably provide enablement for the tissue mold having a longitudinal axis that is always parallel to the longitudinal axis of the elongated shaft when the tissue mold moves from the open position to the closed position.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
See the new matter rejection above.  The specification does not enable one of ordinary skill to make and use a device where a tissue mold is pivotally mounted via a pivot pin to an elongated shaft yet somehow has a longitudinal axis that is always parallel to the longitudinal axis of the elongated shaft when the tissue mold moves from the open position to the closed position.  One of ordinary skill would understand from the disclosure that because the elements are mounted via a pivot pin, that unless the frame of reference for the terms “always and never” means when stationary in a particular orientation, that the specification does not enable how to construct such an arrangement that has longitudinal axes that are always parallel and never intersect during movement of the tissue mold (i.e., from the open position to the closed position).



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-11, 13-15, 23, 27-28, 30-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the tissue mold having a longitudinal axis always parallel to and never intersecting with the longitudinal axis of the elongated shaft when the tissue mold moves from the open position to the closed position”.  The claim also recites that “the tissue mold is pivotally mounted to the elongated shaft by a pivot pin”.  One of ordinary skill in the art understands that pivotally mounting one element to another via a pivot pin means that the two elements are configured for rotation relative to one another.  Therefore, the longitudinal axes will not always be parallel to each other, as at least one element would have its longitudinal axis change as the element is pivoting relative to the other element.  Therefore, it is unclear what the scope of the term “always parallel to” means when the elements are pivotally mounted via a pivot pin to each other.  The only way that the elements can be pivotally mounted via a pivot pin to each other while having respective longitudinal axes that are always parallel to each other is when the elements are in a particular orientation relative to each other and not pivoting/rotating (i.e., both elements are stationary).  However, the claim as amended requires that the longitudinal axes are always parallel to each other during movement, i.e. when the tissue mold moves from the open position to the closed position.  Thus, the metes and bounds of the claim are indefinite.  For examination purposes, because one of ordinary skill would understand that elements that are pivotally mounted to each other via a pivot pin are configured for rotation relative to one another, it will be presumed that the phrase “always parallel to” when the tissue mold moves from the 
Claims 2-3, 9-11, 13-15, 23, 27-28, 30-36 and 38 are indefinite by virtue of their dependency on indefinite base claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 9-11, 13-15, 23, 27, and 35-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0190018 A1 to Baker et al. (hereinafter “Baker”) (previously of record).
Regarding claim 1, Baker discloses (see abstract; Figs. 1-11; and [0036]-[0054]) a device (100, Figs. 3-10) for forming a fold of tissue (50) between the esophagus (41) and the stomach (43) (see the Figures and [0036]-[0054]), comprising: an elongated shaft (102) having a proximal end (top of Fig. 3, external to the patient), a distal end (near #104, Fig. 3) and a longitudinal axis; a tissue shaper (space between chassis 104 and bail 106) formed by a tissue mold (bail 106) and the elongated shaft wherein the tissue mold is pivotally coupled to the elongated shaft by a pivot pin so that the tissue mold (see Figs. 8-10; also see [0049], bail 106 is pivoted relative to chassis 104 to open chassis 104, also note the 
Baker further discloses (claim 2) wherein: the fastener being coupled to the elongated shaft (via channel 104, see [0052] and Figs. 9-10), the fastener being configured to fasten the fold of tissue together formed by the tissue displacing element (see [0050]-[0052]); (claim 3) the tissue displacing element being fully capable of reshaping the fold of tissue into the intersection between the esophagus and the stomach on the lesser curvature side of the stomach (fully capable of being used on the lesser curvature side of the stomach by rotating the device - note also that this is an intended use recitation: and does not affect the structure of the claimed invention - a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) - see also MPEP 2114(11), which states that the manner of operating a device does not differentiate apparatus claims from the prior art); (claim 9) the tissue shaper having an open end and a cavity for receiving the tissue drawn through the open end (see Fig. 6, the open end is shown receiving the tissue into the cavity claim 10) wherein: the tissue displacing element is movable into the cavity (see Figs. 5-6 & 8); (claim 11) wherein: the open end is at a distal end of the tissue shaper (see Figs. 3, 5-6, & 8-10); (claim 13) wherein: the tissue mold is configured to be rotated to move the stomach tissue into the cavity of the tissue shaper (see Figs. 5-6 & 8); (claim 14): the tissue displacing element remains stationary while the tissue mold is configured to be pivotally rotated so that the stomach tissue enters the tissue shaper (see Figs. 5-6 and [0048]); (claim 15) wherein: the tissue mold and the tissue displacing element are both configured to be moved to move the stomach tissue into the tissue shaper (see Fig. 8 and [0050]); (claim 23) wherein: the tissue shaper is configured and sized to be positioned within the esophageal tract so that the tissue shaper applies a fastener at least 3 cm above and opposite the junction between the esophageal tract and the stomach on the greater curvature side (see Figs. 3, 5-6, & 8-10 and [0036], the flap 50 has a distance 51 of 4-5 cm); (claim 27) wherein: the elongated shaft includes a vacuum orifice (103) configured to adhere the elongated shaft to tissue (see Fig. 10 and [0047]); (claim 35) wherein: the tissue displacing element includes a flexible elongate element (116) having a tissue engaging element (114) at a distal end, the tissue engaging element is configured to engage the stomach tissue (see [0042]/[0045]-[0046]), the stomach tissue being configured to be displaced by applying tension (see [0050]) to the flexible elongate element (see Figs. 3-10 and [0041]-[0050]); and (claim 36) wherein: the flexible elongate element has a curved distal portion (e.g., as shown in Fig. 7), wherein rotation of the flexible elongate element changes a position and angular orientation of a longitudinal axis of the elongate element (see [0041]-[0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of US 2012/0165842 A1 to Stokes et al. (hereinafter “Stokes”) (previously of record).
Baker discloses the invention substantially as claimed as discussed above, however, with respect to claim 28, Baker fails to specifically disclose wherein the vacuum orifice is configured to be positioned to adhere to stomach tissue displaced by the tissue displacing element so that the tissue displacing element may be released and repositioned to displace another part of the stomach while the vacuum orifice holds previously displaced stomach tissue.
Stokes discloses a device (see abstract; Figs. 1-11C, and [0063]-[0099]) fully capable of forming a fold of tissue between the esophagus and the stomach (see [0063]-[0064] and [0075]), comprising: an elongated shaft (elongate shaft 12, see Fig. 2 and [0067]-[0068]) having a proximal end (near #10, Fig. 1) and a distal end (portion shown in Fig. 2), a tissue mold (end effector 20 comprising jaws 24, see Fig. 2 and [0069]-[0073]) pivotally mounted to the elongate shaft by a pivot pin (as shown in Fig. 2 and discussed at [0073], where "third rod" connects to "centralized point" at base of end effector 20, this is a pivot pin about which the end effector 20 can pivot with respect to shaft 12), the tissue mold having a .

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of US 2009/0118762 A1 to Crainch et al. (hereinafter “Crainch”) (previously of record).
Baker discloses the invention substantially as claimed as discussed above, however, with respect to claim 38, Baker fails to specifically disclose wherein the device has a fastener cartridge containing a plurality of fasteners.  However, Crainch discloses, in the same field of endeavor, the use of a fastener cartridge containing a plurality of fasteners in minimally invasive endoscopic stomach surgery for the purpose of having a fastener deploying device which is easily and quickly reloadable so the device can repeatably deploy as many fasteners as deemed necessary by the surgeon and so that that the cartridge is easy to load so the procedure can be quickly and safely performed (see [0008]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Baker's device with a fastener cartridge as taught by Crainch in order to have a fastener deploying device which is easily and quickly reloadable so the device can repeatably deploy as many fasteners as deemed necessary by the surgeon and so that that the cartridge is easy to load so the procedure can be quickly and safely performed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9-11, 13-15, 23, 27, 34-36, and 38, as amended, have been considered but are not persuasive.
Applicant concedes/admits that Fig. 9 of Baker shows the tissue mold having a longitudinal axis always parallel to and never intersecting with the longitudinal axis of the elongated shaft in the closed position.  See page 11 of the Reply.  Applicant also concedes/admits that the same would be true when the tissue mold is in the fully open position.  Id.  However, Applicant alleges that with all other positions of the tissue mold as it moves from open to closed and vice versa, the tissue mold longitudinal axis intersects the longitudinal axis.  Applicant states that parallel lines do not intersect at any point (the 
First, as noted above, the claim amendments induce a 112a/b rejection for new matter, scope of enablement, and indefiniteness.  Notably, Applicant does not address how the longitudinal axis of the tissue mold is always parallel to the longitudinal axis of the elongated shaft in every position between open and closed.  This is understandable because it is clear that this cannot possibly be – since they are pivotally connected to each other, then the longitudinal axes cannot possibly be always parallel to each other when one element is pivoting about the other.  Second, Applicant appears to mischaracterize Baker.  Applicant’s Fig. 47A shows that when the tissue mold is pivotally coupled to the outer surface of the elongated shaft, then the longitudinal axes of each are not coaxial when they are parallel to each other and therefore they never intersect with each other.  They may be parallel in a particular orientation, but they will never intersect because the pivotal connection offsets the longitudinal axes.  Baker shows the same configuration in his drawings – particularly in Fig. 9 and 10.  The tissue mold of Baker is clearly shown as being pivotally coupled to the outer surface of the elongated shaft, and thus the longitudinal axis of the tissue mold, while parallel with the longitudinal axis of the elongated shaft in Fig. 9, will never intersect with the longitudinal axis of the elongated shaft.  As shown in Figs. 9-10, the longitudinal axis of the elongated shaft is coaxial with would be centered within element 110.  However, element 106 is shown disposed offset from this longitudinal axis.  Thus, at any point in time between the position of Fig. 10 and Fig. 9, the longitudinal axis of 106 would never intersect the longitudinal axis of the elongated shaft because it is offset from it (in the 2D figures shown on the page, the longitudinal axis of element 106 is disposed behind from the longitudinal axis of the elongated shaft).  Accordingly, Applicant’s arguments are not persuasive and the claims stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771